DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-7 and 9 are pending in the application.  Claims 2 and 8 have been canceled.
Amendments to claims 1, 3-7, filed on 10/18/2021, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §102/103 rejection of claims 1-7 and 9 over Kodama et al. (JP2014-005445, see machine translated version), made of record in the office action mailed 7/28/2021, page 3, paragraph 6 has been withdrawn due to Applicant’s amendment in the response filed 10/18/2021.
The 35 U.S.C. §103 rejection of claim 8 over Kodama et al. (JP2014-005445, see machine translated version) in view of Park et al. (US Patent Application No. 2001/0039299, made of record in the office action mailed 7/28/2021, page 6, paragraph 19 has been withdrawn due to Applicant’s amendment in the response filed 10/18/2021.




REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
Claim 1, 3-7 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kodama et al. (JP2014-005445, see machine translated version) in view of Weidinger et al. (US Patent Application No. 2012/0135221).
Regarding claim 1, Kodama et al. teach a resin sheet comprising resin foam and having a main surface A and a main surface B opposite to each other across a thickness “d” (paragraphs [0009], [0011], [0013], [0038], [0039]) wherein the resin sheet has a 50% compression load of 0.1 to 4.0 N/cm2 at 23 °C in a direction of the thickness which reads on Applicant’s claimed range of 20 N/cm2 or less at 23±5°C in a direction of the thickness “d”, which is measured in conformity with a method of measuring a compression hardness described in JIS K 6767:1999 (paragraphs [0011], [0027], [0030]); and wherein the resin sheet has an instantaneous recovery rate (thickness recovery ratio) of 50% or more when compressed by 20% in the direction of the thickness “d” at 23°C (paragraph [0011], [0027]).
Kodama et al. are silent on a Poisson’s ratio at 23°C of 0.10 or less.  It is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the 
Kodama et al. fail to teach wherein the resin sheet has a thermal conductivity of from 0.05 W/mK to 0.35 W/mK.  However, Weidinger et al. teach a resin sheet comprising a resin foam (page 1, paragraph [0001]), wherein the resin sheet has a thermal conductivity of less that 0.075 W/mK which reads on Applicant’s claimed range of 0.05 W/mK to 0.35 W/mK (page 2, paragraph [0024]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal conductivity of Kodama et al. to that of Weidinger et al. in order to provide insulation properties and thermal conductivity (Weidinger et al., page 4, paragraph [0053]).
Regarding claim 3, Kodama et al. teach wherein the resin foam contains at least one selected from polyethylene, polypropylene, polyester and an acrylic resin (paragraphs [0013], [0014], [0039], [0040]).
Regarding claim 4, Kodama et al. teach wherein the resin foam is formed by a foaming method that comprises at least one selected from a chemical foaming method and a physical foaming method (paragraph [0098]).
Regarding claim 5, Kodama et al. teach wherein the resin sheet has a closed cell structure portion of 40% or less which reads on Applicant’s claimed cell wall ratio of from 5% to 80% (paragraph [0035]).
Regarding claim 6, Kodama et al. teach wherein the resin sheet has an average cell diameter of 10 to 150 µm which reads on Applicant’s claimed range of 40 µm to 500 µm (paragraphs [0027], [0031]).
Regarding claim 7, Kodama et al. teach wherein the resin sheet has an apparent density of from 0.01 to 0.20 g/cm3 which reads on Applicant’s claimed range of 0.01 g/cm3 to 0.5 g/cm3 (paragraphs [0012], [0036]).
Regarding claim 9, Kodama et al. teach a resin sheet with a pressure-sensitive adhesive layer (paragraphs [0009], [0022], [0117], [0118]) comprising a resin sheet comprising a resin foam and having a main surface A and a main surface B opposite to each other across a thickness “d” (paragraphs [0009], [0011], [0013], [0038], [0039]) wherein the resin sheet has a 50% compression load of 0.1 to 4.0 N/cm2 at 23 °C in a direction of the thickness which reads on Applicant’s claimed range of 20 N/cm2 or less at 23±5°C in a direction of the thickness “d”, which is measured in conformity with a method of measuring a compression hardness described in JIS K 6767:1999 (paragraphs [0011], [0027], [0030]); and wherein the resin sheet has an instantaneous recovery rate (thickness recovery ratio) of 50% or more when compressed by 20% in the direction of the thickness “d” at 23°C (paragraph [0011], [0027]) and a pressure sensitive layer (page [0009], [0022], [0117], [0118]).
Kodama et al. are silent on a Poisson’s ratio at 23°C of 0.10 or less.  It is elementary that a mere recitation of a newly discovered property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229).  It is inherent that the inclusion of the same compression load and instantaneous recovery (thickness recovery 
Kodama et al. fail to teach wherein the resin sheet has a thermal conductivity of from 0.05 W/mK to 0.35 W/mK.  However, Weidinger et al. teach a resin sheet comprising a resin foam (page 1, paragraph [0001]), wherein the resin sheet has a thermal conductivity of less that 0.075 W/mK which reads on Applicant’s claimed range of 0.05 W/mK to 0.35 W/mK (page 2, paragraph [0024]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the thermal conductivity of Kodama et al. to that of Weidinger et al. in order to provide insulation properties and thermal conductivity (Weidinger et al., page 4, paragraph [0053]).


Response to Arguments
Applicant's arguments filed 10/18/2021 with respect to claims 1, 3-7 and 9 of record have been carefully considered but are moot due to the new grounds of rejection.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        11/17/2021